TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 21, 2015



                                      NO. 03-14-00212-CV


                                City of Austin, Texas, Appellant

                                                 v.

                                     Jamil Cherry, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on October 16, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court to allow appellee to amend his pleadings. Appellee shall pay all costs

relating to this appeal, both in this Court and the court below.